Citation Nr: 1623726	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  14-25 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to June 1973.  He had additional service in the U. S. Navy Reserve thereafter.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2015.  A copy of the transcript of this hearing has been associated with the claims file.   

The Board observes that the Veteran has not filed a notice of disagreement as to any issue contained in the RO's rating decisions dated in September 2015, December 2015, January 2016, February 2016, March 2016, or April 2016.  Accordingly, these issues are not currently before the Board.  


FINDING OF FACT

It is at least as likely as not that the Veteran's bilateral hearing loss was caused by acoustic trauma sustained during active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The Board finds that VA has substantially satisfied its duties to notify and assist the Veteran in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim for entitlement to service connection for bilateral hearing loss given the favorable nature of the Board's decision.    

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by a veteran's active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the veteran's service as shown by service records, the official history of each organization in which the veteran served, medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Under the laws administered by VA, impaired hearing is considered a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Analysis

The Veteran claims that his current bilateral hearing disability is the result of traumatic noise exposure during service, in particular as a member of the Navy Seabees during combat in Vietnam.  He specifically cites mortar attacks, helicopter rides, and work with heavy construction equipment, as the causes of his current bilateral hearing loss.  In addition, the Veteran testified that he was not provided hearing protection while serving in the combat zone.  He reports having constant difficulty with his hearing since service.  
  
Review of the record, including the January 2014 VA audiological examination and private medical records, demonstrates that the Veteran has a current diagnosis of sensorineural hearing loss as defined in 38 C.F.R. § 3.385.  Specifically, the Veteran has threshold levels of 26 decibels or greater at 500, 3000, and 4000 Hertz in the right ear and a threshold level above 40 decibels at 4000 Hertz in the left ear.  See 38 C.F.R. § 3.385.

The Board finds that the lay statements of record regarding the Veteran's military noise exposure and observable symptoms are competent evidence.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Moreover, the Board has no reason to question the credibility of the Veteran's contentions regarding his exposure to traumatic noise during combat service in Vietnam.  See Dalton v. Nicholson, 21 Vet. App. 23, 28 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  The Veteran's assertions regarding noise exposure have been consistent throughout the pendency of this claim and they correspond with the Veteran's military occupational specialty, which is listed on his DD Form 214, Certificate of Discharge, as construction occupations, and with his service in Vietnam.  The lay evidence of record thus establishes that the Veteran, through his exposure to noise during active duty, incurred an in-service injury.  

The Veteran's service treatment records are silent as to any complaints, treatment, or diagnosis related to hearing loss, although there are references to ear ailments including otitis media (September 1972), an earache (September 1972), and fluid in the ears (May 1973).  On audiological examination in March 1969, for the purpose of enlistment, the Veteran had normal hearing in both ears.  In February 1972, the Veteran had a Seabee team physical examination, and his hearing was again deemed normal, although the audiogram results reflected some threshold shifts.  At the time of discharge, in June 1973, the Veteran's hearing was deemed normal, however audiogram results are not listed in the report of medical examination or contained in his service treatment records.  In sum, there is no reference to loss of hearing in the Veteran's service treatment records, nor is there any indication that the Veteran's bilateral hearing loss was manifested to a degree of 10 percent or more within one year of his discharge.  

The Veteran was provided a VA examination in January 2014, at which time he was diagnosed with bilateral sensorineural hearing loss.  The examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was related to his military service, as the Veteran's enlistment and discharge examinations both showed normal hearing bilaterally.  In addition, the examiner stated that there was no significant shift in thresholds from induction to discharge.  However, the examiner did not address the Veteran's February 1972 audiogram results, nor consider the Veteran's lay statements regarding his exposure to noise in service and his persistent difficulty with hearing since service.  

The RO obtained a supplemental VA opinion in June 2014.  The examiner stated that the Veteran had normal hearing at enlistment, but that an audiogram was not performed at discharge.  However, the examiner focused on a reference audiogram for the Naval Reserve dated January 1991, and found that the results indicated normal hearing bilaterally.  Thus, the examiner concluded that the Veteran's current bilateral hearing loss was less likely as not caused by or aggravated by military noise exposure.  In support of this conclusion, the examiner cited the National Institute for Occupational Safety and Health's (NIOSH) definition of "significant threshold shift," as one that is 15 decibels or more at any one frequency between 500 and 4000 Hertz.  Based on this definition, the examiner found that there was no significant shift in thresholds from the Veteran's induction in 1969 to the 1991 audiogram.  In addition, the examiner noted the Institute of Medicine's assessment that "a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely."       

In July 2015, the Veteran submitted a statement from a private physician, Dr. D. S., who opined that the Veteran's bilateral hearing loss is as likely as not due "largely, if not entirely, to his active duty in the Navy from September of 1969 to June of 1973, particularly his service in Vietnam."  Dr. D. S. noted the Veteran's exposure to unmuffled diesel engines, explosions, and automatic weapons fire, all without adequate hearing protection.  He stated that his opinion was based on review of the Veteran's available medical records, his clinical notes and examination, and his training and experience as a physician.  

As to a nexus between the Veteran's in-service noise exposure and his current bilateral hearing disability, the Board finds that the opinions of the VA examiners are of limited probative value.  Significantly, neither examiner addressed the Veteran's lay statements regarding in-service noise exposure.  Moreover, the examiners did not consider the Veteran's February 1972 audiogram results or refer to the ear ailments noted in his service treatment records.  The January 2014 examiner erroneously concluded that the Veteran had no threshold shift at discharge in 1973, despite the fact that the record does not contain results of any audiogram at discharge, while the conclusion of the June 2014 examiner is based on NIOSH's definition of "significant threshold shift" rather than VA's criteria.  

The VA examiners' failure to address whether noise exposure contributed to the Veteran's bilateral hearing loss, as well as their faulty premises, disregard of relevant medical evidence of record, and unsupported conclusions, lessens the probative value of these opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("A medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Board affords relatively greater probative value to the opinion of Dr. D. S., who considered the medical evidence of record, as well as the Veteran's lay statements regarding noise exposure during service.  Dr. D. S.'s opinion is based on his training and expertise in the medical profession.  In addition, he examined the Veteran and provided fully articulated and sound reasoning for his conclusion.  For these reasons, the Board affords greater probative value to the private medical opinion of Dr. D. S. than to the opinions of the VA examiners.     

Having considered the competent medical evidence of record, and affording the Veteran the benefit of the doubt, the Board concludes that it is at least as likely as not that the Veteran's bilateral hearing loss is related to his military service.  In this regard, the Board finds that the Veteran was exposed to acoustic trauma in service, has reported hearing loss since service, and a clinical opinion relates his current bilateral hearing loss disability to service.  Accordingly, the Veteran is entitled to service connection for his bilateral hearing loss disability.



ORDER

Entitlement to service connection for bilateral hearing loss is granted.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


